Citation Nr: 1241931	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-32 373	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran submitted additional evidence subsequent to the hearing along with a waiver of regional office consideration of that evidence in the first instance.  

The Board denied service connection for bilateral hearing loss and tinnitus on the merits in December 2011.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court granted the Parties' Joint Motion for Remand; vacated the Board's decision; and remanded the appeal to the Board for additional action. 

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The appellant appealed the decision to the Court of Appeals for Veterans Claims, which in June 2012 issued a Joint Motion for Remand to adequately address the relevant medical evidence or record with regard to the Veteran's hearing status at the time of separation from service,

The Joint Motion found that the Board erred in not adequately addressing the relevant medical evidence of record with regard to the Veteran's hearing status the time of separation from service.   It notes that the April 2010 VA examiner found that the Veteran had normal hearing at separation from service.  It further notes that it was not clear how the examiner determined that the Veteran's hearing was normal at separation from service as it does not appear that the January 1963 separation examination contains an audiological evaluation.   

As found by the Joint Motion, the record is insufficient to make a determination as to whether the Veteran's hearing loss and tinnitus were caused by his period of active service.  Therefore, the Board finds that a VA medical examination with opinion is necessary to determine whether the Veteran's hearing loss and tinnitus were caused by his period of active service.

Accordingly, this case is REMANDED for the following actions:

1.  Request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for any hearing loss disorder and tinnitus, including Drs. Foss and Carlson.  The AMC/RO must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

2.  Once the records are identified, the AMC/RO must attempt to obtain all identified records.  All attempts to obtain these records should be documented in the claims file.

3.  Thereafter, schedule the Veteran for a VA audiological examination for purposes of determining the nature and etiology of any hearing loss disorder and tinnitus.  The claims folder must be made available to and reviewed by the examiner.  Any indicated tests, if any, should be performed.

As part of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's current hearing loss and/or tinnitus are etiologically related to an event, injury, or disease in service, to include as a result of exposure to loud noises. 

In providing this opinion, the examiner should specifically address any identified ear disorder, including asymmetrical hearing loss, which may cause his hearing loss and tinnitus; and, any statements from the Veteran regarding the onset and continuity of his hearing loss and tinnitus.  The examiner also should specifically address the April 2010 VA examiner's opinion that the Veteran had normal hearing at separation from service and determine if there was any basis for this finding.  The examiner should also address the letters from Drs. Voss and Carlson, and any medical treatment records received subsequent to this remand, indicating that the Veteran's bilateral hearing loss and tinnitus are related to in-service noise exposure.  For purposes of providing the requested opinions, the examiner is to assume, based on the Board's factual finding, that the Veteran did experience acoustic trauma in service.  In that regard, the Board finds that the Veteran was exposed to loud noises in service as a ground guidance missile man. 

A thorough rationale must be provided for all opinions expressed.
4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  

5.  Lastly, readjudicate the issues of the Veteran's entitlement to service connection for hearing loss and tinnitus.  If the benefits sought on appeal continue to be denied, the Veteran and his representative should be furnished a supplemental statement of the case, including a review of all evidence not previously considered, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further review.

The Veteran need take no action until otherwise notified. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012). 

